Citation Nr: 1538365	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-47 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for tachycardia, as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, as secondary to the service-connected PTSD.

3.  Entitlement to service connection for hypertension, as secondary to the service-connected PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  Tachycardia is shown to be etiologically related to the service-connected PTSD.

2.  Erectile dysfunction is shown to be etiologically related to the service-connected PTSD.

3.  Hypertension is shown to be etiologically related to the service-connected PTSD.


CONCLUSIONS OF LAW

1.  Tachycardia is caused by the service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2015).

2.  Erectile dysfunction is caused by the service-connected PTSD.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2015).

3.  Hypertension is caused by the service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.

The Veteran seeks service connection for tachycardia, erectile dysfunction, and hypertension, as secondary to his service-connected PTSD.  As the Board is granting service connection on a secondary basis for each issue, there is no need to discuss direct service connection.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection may also be granted on a secondary basis.  In order to prevail under a theory of secondary service connection, there must be:  (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  

As noted, the first element of secondary service connection requires evidence of a current disability.  Here, a current diagnosis for tachycardia, erectile dysfunction, and hypertension has been established.  See June 2009 VA Examination.

As stated, the second element of secondary service connection requires 
evidence of a service-connected disability.  Here, the Veteran is currently service-connected for PTSD.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As noted, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the claimed disorder.  

With respect to this element, there are both positive and negative medical opinions of record.  

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the findings and details of the opinions, the Board places more weight on the favorable opinion rendered by Dr. S.B. dated in March 2009.  

In March 2009, Dr. S.B. stated that tachycardia and erectile dysfunction were more likely than not related to PTSD.  He added that the Veteran had primary hypertension, which was as likely as not related to PTSD stemming from service in the Republic of Vietnam.

As part of the June 2009 examination, the VA examiner opined that the Veteran's hypertension and tachycardia were driven by any number of stressors, not exclusive to PTSD.  With regard to erectile dysfunction, the VA examiner explained that hypertension, vascular disease, hypercholesterolemia, age and psychological factors were risk factors for erectile dysfunction.  He concluded that, "it would speculative to ascribed [sic] the Veteran's erectile dysfunction solely to hypertension."  The Board finds the VA examiner's medical opinions to be inadequate.  Concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the United States Court of Appeals for Veterans Claims (Court) determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, it is unclear whether the VA examiner closely considered the Veteran's lay statements regarding his symptoms and when they began and the Veteran's post-service treatment records.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner also did not apply an "at least as likely as not" standard.  Furthermore, the opinions do not specifically address whether the Veteran's tachycardia, erectile dysfunction, and hypertension were caused or aggravated by the service-connected PTSD.

In light of the foregoing, the Board is satisfied that the criteria for granting service connection for tachycardia, erectile dysfunction, and hypertension, as secondary to the Veteran's service-connected PTSD, have been met.  

The evidence shows that the service-connected PTSD as likely as not caused 
the claimed tachycardia, erectile dysfunction, and hypertension.  Thus, service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.




ORDER

Entitlement to service connection for tachycardia, as secondary to the service-connected PTSD, is granted.

Entitlement to service connection for erectile dysfunction, as secondary to the service-connected PTSD, is granted.

Entitlement to service connection for hypertension, as secondary to the service-connected PTSD, is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


